Citation Nr: 0500385	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-06 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
cervical spine disc disease with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2003, the Board remanded the case for additional 
development.  

The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

Because the veteran had not been notified of the changes in 
regulations (schedular criteria for evaluating disabilities 
of the spine), and because his most recent (October 2001) VA 
examination of the spine was not adequate for evaluating his 
disability under the new rating criteria, the Board remanded 
this appeal in September 2003 for the conduct of VA 
orthopedic and neurological examinations, and documentary 
development.  

The claims folder indicates that the AMC initiated the 
requested VA examinations, but whether the veteran was 
notified by the local VA medical facility, whether he 
appeared for such examinations, or the examinations were 
actually conducted is unknown.  It appears that the AMC 
attempted to conduct the documentary development by posting a 
letter to the veteran requesting him to produce evidence 
relevant to his claim in March 2004.  There was no apparent 
response.

No Supplemental Statement of the Case by AMC preceded the 
return of the claims folder to the Board.  The veteran is 
entitled to the development requested by the Board in 
September 2003.  Stegall v. West, 11 Vet. App. 268 (1999).  

Accordingly, the claim must again be remanded for the 
following action:

The RO should complete the development 
requested in the Board's earlier remand 
of September 23, 2003, (those actions 
will not be repeated here).  The RO 
should also ensure compliance with VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

